Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a neural processor circuit comprising, among other things, a neural engine circuit configured to perform a first convolution operation in a first mode and configured to perform matrix-vector multiplication as a second convolution operation in a second mode. 
Examiner is persuaded and adapts applicant’s arguments (see remarks pages 3-5 filed on 06/21/2022) that Kim does not teach or suggest at least one of the MAC cores 121 of the MAC computator 120 can be used in a second mode that performs multiplication between a matrix and a vector. Furthermore, none of the prior art references cited explicitly teach or suggest a neural engine circuit that is configured to operate in two modes in which one of the modes performs multiplication between a matrix and a vector as recited in amended claim 1. Claim 20 substantially recites the same limitation as claim 1 and is allowed for the same reason. Claim 14 also substantially recites the same limitation as claim 1 with the neural engine circuit configured to perform matrix-vector multiplication as a first convolution operation in a first mode and configured to perform a second convolution operation in a second mode and is also allowed for the same reason as claim 1. Claims 2-12 and 14-19 are allowed for the same reason as claims 1 and 14 respectively by reason of dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182